DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 recite(s) “receiving an artifact, wherein the artifact is related to a user multimedia or communication data stored on text  using automatic speech recognition”, “analyzing the text by ”, “determining user responses to the artifact”, “determining a sentimentality score based on the relationship, the sentimental characteristics and the user responses” and “based on determining that the sentimentality score is above a threshold value, triggering an archiving policy to avoid an unintentional deletion of the artifact”.  
	The human mind can reasonably receive a letter, image, video, text or email (artifact), determine that it's from a friend (relationship), analyze the  letter, image, video, text or email to determine it makes them happy (sentiment), show the letter, image, video, text or email to another friend (response), determined that the letter, image, video, text or email is important (gets a high score based the use of a computer aide such as a computer) and save the letter, image, video, text or email because it has a high score.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a computing device’ and “wherein the tone analyzer  uses neural networks and logics that perform linguistic analysis and detect emotional and language tones”.
The human mind can reasonably, with the aid of a device such as a cell phone, receive and email/video/text/image (artifact), determine that it's from a friend (relationship), analyze the email/video/text/image to determine it makes them happy (sentiment) using a computer, forward the email/video/text/image to another friend (response), determined that the email/video/text/image is important (gets a high score based on the forgoing) and save the email/video/text/image because it has a high score. Implementing this in a computer or software does not preclude the limitations of the claim as reciting an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “a computing device” and “wherein the tone analyzer  uses neural networks and logics that perform linguistic analysis and detect emotional and language tones.” Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

In independent claim 8, The claim(s) recite(s) ”, “determining user responses to the artifact”, “determining a sentimentality score based on the relationship, the sentimental characteristics and the user responses” and “based on determining that the sentimentality score is above a threshold value, triggering an archiving policy to avoid an unintentional deletion of the artifact”.  
The human mind can reasonably receive a letter, image, video, text or email (artifact), determine that it's from a friend (relationship), analyze the  letter, image, video, text or email to determine it makes them happy (sentiment), show the letter, image, video, text or email to another friend (response), determined that the letter, image, video, text or email is important (gets a high score based the use of a computer aide such as a computer) and save the letter, image, video, text or email because it has a high score.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method”, “a computing device” and “wherein the tone analyzer  uses neural networks and logics that perform linguistic analysis and detect emotional and language tones.””

The human mind can reasonably receive a letter, image, video, text or email (artifact), determine that it's from a friend (relationship), analyze the  letter, image, video, text or email to determine it makes them happy (sentiment), show the letter, image, video, text or email to another friend (response), determined that the letter, image, video, text or email is important (gets a high score based the use of a computer aide such as a computer) and save the letter, image, video, text or email because it has a high score.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method”, “a computing device” and “wherein the tone analyzer  uses neural networks and logics that perform linguistic analysis and detect emotional and language tones.””  Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Independent claim 15, The claim(s) recite(s), “…receiving an artifact, wherein the artifact is  related to a user multimedia or communication data stored onsentimental characteristics of the artifact, wherein the tone analyzer uses neural networks and logics that perform linguistic analysis and detect emotional and language tones”, “…determining user responses to the artifact”, “…determining a sentimentality score based on the relationship, the sentimental characteristics and the user responses” and “…based on determining that the sentimentality score is above a threshold value, triggering an archiving policy to avoid an unintentional deletion of the artifact”.  
The human mind can reasonably receive a letter, image, video, text or email (artifact), determine that it's from a friend (relationship), analyze the  letter, image, video, text or email to determine it makes them happy (sentiment), show the letter, image, video, text or email to another friend (response), determined that the letter, image, video, text or email is important (gets a high score based the use of a computer aide such as a computer) and save the letter, image, video, text or email because it has a high score.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil or computer including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “program instructions …” and “one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processors”, “a computing device”, “tone analyzer …uses neural networks and logics that perform linguistic analysis and detect emotional and language tones”.

The human mind can reasonably receive a letter, image, video, text or email (artifact), determine that it's from a friend (relationship), analyze the  letter, image, video, text or email to determine it makes them happy (sentiment), show the letter, image, video, text or email to another friend (response), determined that the letter, image, video, text or email is important (gets a high score based the use of a computer aide such as a computer) and save the letter, image, video, text or email because it has a high score.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is  “program instructions …” and “one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processors”, “a computing device”, “tone analyzer …uses neural networks and logics that perform linguistic analysis and detect emotional and language tones”.  Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


Claims 2,9,16 recite the additional elements of “wherein the artifact is selected from a group consisting of a text message, a video message, an image, a voice recording, and an email”. The additional elements under the broadest interpretation covers performance of the limitations in the human mind or with the use of a device such as a computer or cell phone including observation, evaluation and judgement. 
The human mind can reasonably, with the aid of a device such as a cell phone, receive and email (artifact), determine that it's from a friend (relationship), analyze the email to determine it makes them happy (sentiment), forward the email to another friend (response), determined that the email is important (gets a high score based on the forgoing) and save the email because it has a high score. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “wherein the artifact is selected from a group consisting of a text message, a video message, an image, a voice recording, and an email”.
The human mind can reasonably, with the aid of a device such as a cell phone, receive and select an artifact which could be an email, text, video, image voice.  Implementing this in a computer or software does not preclude the limitations of the claim as reciting an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “wherein the artifact is selected from a group consisting of a text message, a video message, an image, a voice recording, and an email”.  With the aid of a device such as a cell phone, the user receives and select an artifact which could be an email, text, video, image voice.  Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


Claims 3, 10, 17 recite the additional elements of “wherein the relationship of the artifact to the user is determined based on a social network profile of the user”. The additional elements under the broadest interpretation covers performance of the limitations in the human mind or with the use of a device such as a computer or cell phone including observation, evaluation and judgement.
The human mind can reasonably receive an artifact and determine that it's from a friend (relationship).
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “wherein the relationship of the artifact to the user is determined based on a social network profile of the user”. The element is part of the abstract idea as the human mind can reasonably receive and determine its relationship with the artifact. 
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “wherein the relationship of the artifact to the user is determined based on a social network profile of the user”. The element is part of the abstract idea as the human mind can reasonably receive and determine its relationship with the artifact. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea. 

Claims 4, 11, 18 recite the additional elements of “wherein analyzing the artifact to determine sentimental characteristics is further based on a trained deep convolutional neural network”.
The additional elements under the broadest interpretation covers performance of the limitations in the human mind or with the use of a device such as a computer or cell phone including observation, evaluation and judgement.
The human mind can reasonably receive an artifact and determine that it's from a friend (relationship). The use of a neural network (computer) implements the element in a computer. 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “wherein analyzing the artifact to determine sentimental characteristics is based on a trained deep convolutional neural network”.  Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “wherein analyzing the artifact to determine sentimental characteristics is based on a trained deep convolutional neural network”. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea. 

Claims5, 12, 19 recite the additional elements of wherein determining the responses of the user to the artifact further comprises: recording the user responses using internal or external components of a computing device and analyzing the recorded user responses as artifacts using the trained deep convolutional neural network.
The human mind can reasonably, with the aid of a device such as a cell phone, receive and email (artifact), determine that it's from a friend (relationship), analyze the email to determine it makes them happy (sentiment), forward the email to another friend (response), determined that the email is important (gets a high score based on the forgoing) and save the email because it has a high score. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of determining the responses of the user to the artifact further comprises: recording the user responses using internal or external components of a computing device and analyzing the recorded user responses as artifacts using the trained deep convolutional neural network.  Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is determining the responses of the user to the artifact further comprises: recording the user responses using internal or external components of a computing device and analyzing the recorded user responses as artifacts using the trained deep convolutional neural network. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea. 


Claims 6, 13, 20 recite the additional elements of “wherein triggering the archiving policy saves the artifact in a backup cloud”.
The human mind can reasonably determine to save an artifact for later use and place it aside for saving. Saving the artifacts to a backup (computer) does not preclude the limitations of claim one as reciting an abstract idea.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “wherein triggering the archiving policy saves the artifact in a backup cloud”.  Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is “wherein triggering the archiving policy saves the artifact in a backup cloud”. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea. 


Claims 7, 14 recite additional elements of “wherein determining the sentimentality score based on the relationship, the sentimental characteristics and the user responses further comprises: converting the relationship, the sentimental characteristics and the user responses into numerical values using conversion table; and determining the sentimentality score by adding the numerical values multiplied by a specific weight”.
The human mind can reasonably, with the aid of a device such as a cell phone, receive and email (artifact), determine that it's from a friend (relationship), analyze the email to determine it makes them happy (sentiment), forward the email to another friend (response), determined that the email is important (gets a high score based on the forgoing).

The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “wherein determining the sentimentality score based on the relationship, the sentimental characteristics and the user responses further comprises: converting the relationship, the sentimental characteristics and the user responses into numerical values using conversion table; and determining the sentimentality score by adding the numerical values multiplied by a specific weight”. 
The claim does not include additional elements that amount to significantly more than the judicial exception.  The additional element is “wherein determining the sentimentality score based on the relationship, the sentimental characteristics and the user responses further comprises: converting the relationship, the sentimental characteristics and the user responses into numerical values using conversion table; and determining the sentimentality score by adding the numerical values multiplied by a specific weight”. . The element is part of the abstract idea as the human mind can reasonably receive and determine the sentimentality of the artifact. Implementing this in a computer or software does not preclude the limitations of claim one as reciting an abstract idea.


Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea. 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program product for a sentiment-based content management, the computer program product comprising: one or more computer-readable tangible storage medium and instructions stored on at least one of the one or more tangible storage medium, … The disclosure does not define what the claimed "computer readable tangible storage medium" is. Paragraphs 0015 and 0016 describe what a computer readable medium is and is not. However, this is not what is claimed. Thus, as per the Kappos memo the broadest reasonable interpretation (BRI) of claims 15-20 can be a signal since the claimed medium has not been defined. The claims therefore are rejected as being directed to non-statutory.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0351680 issued to Aryeh Selekman et al. (“Selekman”) and U.S. 2018/0365552 issued to James E. Bostick et al. (“Bostick”) and U.S. 2020/0065383 issued to Mohammed Hadi et al. (“Hadi”) and US 2016/0196491 issued to Swaminathan Chandrasekaran et al. (“Chandrasekaran”).

As per independent claim 1, Selekman teaches A processor-implemented method for sentiment-based content management, the method comprising:
receiving an artifact, wherein the artifact is related to a user multimedia or communication data stored on a computing device (Selekman: [0048], lines 2-3, as access a plurality of content objects associated with a user, Selekman: [0048], lines 4-7 as analyze text, audio, or visual content of each of the content objects);
determining a relationship of the artifact to a user (Selekman: [0048], lines 2-3, as access a plurality of content objects associated with a user);
analyzing the text, 7 as analyze text, audio, or visual content of each of the content objects as well as any interactions by the user with each of the content objects. In particular embodiments, the analysis may include identifying subject matter and user sentiment related to the content objects);
determining user responses to the artifact (Selekman: [0048], lines 4-7 as analyze … any interactions by the user with each of the content objects.).
Selekman does not explicitly teach converting the artifact to text using automatic speech recognition.  Bostick does teach this limitation at (Bostick: [0022], as speech-to-text tools and/or automatic speech recognition tools capture communication data streams in various forms including audio/voice data as well as text data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman’s identification of content objects with associated users by utilizing Bostick’s conversion of an artifact (content object) to text using automatic speech recognition in order to identify additional types of content objects associated with users. 
	One would have been motivated to make this modification as Selekman describes various types of content objects at (Selekman:[0032], textual data, photos, videos, music) and sentiment analysis of content objects based on words, punctuation, ideograms in addition to analysis of audio, facial recognition and emotion see ( Selekman: [0043]). As such, converting artifacts (content objects) to text using automatic speech recognition would provide an additional type of natural language tool to assist in the performance of sentiment analysis and based on user sentiment related to content objects provide user recommendations of these objects as described at (Selekman: [0045]).

	Selekman and Bostick do not explicitly teach “and  “determining a sentimentality score based on the relationship, the sentimental characteristics and the user responses”. Hadi does each this limitation at Hadi: [0062] With reference to FIG. 2B, a sentiment analysis method can include receiving document, the document having text data and for each of the documents: representing at least part of the document's text data in a multi-dimensional vector space to produce vectorized text data, applying a neural network to the vectorized text data to calculate a sentiment score, and determining 228 a sentiment score for an entity based at least in part on the sentiment scores for the plurality of documents, [0068], as sentiment features, sentiment score. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman and Bostick receiving documents and user document interaction by utilizing the sentimentality score of Hadi to identify subject matter and user sentiment related to the documents. One would have been motivated to make this modification because Selekman and Bostick describes receiving documents and scoring documents based on interactions with the user at [Selekman:0044]. As such, providing a sentimentality score it would provide a means to determine a sentiment score for a user based on the sentiment score of the documents (see Hadi: [0062]).

Selekman and Bostick and Hadi do not explicitly teach based on determining that the sentimentality score is above a threshold value, triggering an archiving policy to 1avoid an unintentional deletion of the artifact. Chandrasekaran does teach this limitation at Chandrasekaran:[0002] an ingestion content recommendation engine is periodically or manually triggered to process user interactions … find and filter relevant content in one or more content sources (e.g., enterprise content management or knowledge management system repositories) that will improve the quality of the answer, and to recommend the resulting content for ingestion into the knowledge database corpus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman and Bostick and Hadi system of receiving documents, user document interaction and sentimentality scoring with triggering an archiving policy to manage the storage of the received documents. One would have been motivated to make such a modification in order to manage documents that have a particular sentimentality to the user and reduce storage.
As per claim 2, same as claim arguments above and Selekman teaches:
wherein the artifact is selected from a group consisting of a text message, a video message, an image, a voice recording, and an email  (Selekman: [0048], lines 4-7 as analyze text, audio, or visual content of each of the content objects [0068], email server).
As per claim 3, same as claim arguments above and Selekman teaches:
wherein the relationship of the artifact to the user is determined based on a social network profile of the user (Selekman: [0033], user profile stores storing user profiles. A user profile may include, for example, biometric information, demographic information, behavioral information, preferences, interests related to categories. A connection store includes defined connections between users and content).


As per claim 4, same as claim arguments above and Hadi teaches:
wherein analyzing the artifact to determine sentimental characteristics is further based on a trained deep convolutional neural network (Hadi: [0062], receiving document, the document having text data and for each of the documents: representing at least part of the document's text data in a multi-dimensional vector space to produce vectorized text data; applying a neural network to the vectorized text data to calculate a sentiment score).
As per claim 5, same as claim arguments above and Selekman teaches:
wherein determining the responses of the user to the artifact further comprises: recording the user responses using internal or external components of a computing device and analyzing the recorded user responses as artifacts using the trained deep convolutional neural network (Selekman:[0041], as analyzing interactions by the user with regard to the content object associated with the user. For, example posting a comment on a post).
As per claim 6, same as claim arguments above and Chandrasekaran teaches:
wherein triggering the archiving policy saves the artifact in a backup cloud (Chandrasekaran: [0002], as cloud based repository).
As per claim 7, same as claim arguments above and Hadi teaches:
 wherein determining the sentimentality score based on the relationship, the sentimental characteristics and the user responses further comprises: converting the relationship, the sentimental characteristics and the user responses into numerical values using conversion table and determining the sentimentality score by adding the numerical values multiplied by a specific weight (Hadi: [0033], as applying weights to score features, [0068], as sentiment evolution chart represents sentiment score on a scale of -1 to 1 ).
As per claim 8, Selekman teaches a computer system for sentiment-based content management, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (Selekman: [0093], as processors, instructions, memory and Figure 1):
receiving an artifact, wherein the artifact is related to a user multimedia or communication data stored on a computing device (Selekman: [0048], lines 2-3, as access a plurality of content objects associated with a user, Selekman: [0048], lines 4-7 as analyze text, audio, or visual content of each of the content objects);
determining a relationship of the artifact to a user (Selekman: [0048], lines 2-3, as access a plurality of content objects associated with a user);
analyzing the text, 
determining user responses to the artifact (Selekman: [0048], lines 4-7 as analyze … any interactions by the user with each of the content objects.).
Selekman does not explicitly teach converting the artifact to text using automatic speech recognition.  Bostick does teach this limitation at (Bostick: [0022], as speech-to-text tools and/or automatic speech recognition tools capture communication data streams in various forms including audio/voice data as well as text data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman’s identification of content objects with associated users by utilizing Bostick’s conversion of an artifact (content object) to text using automatic speech recognition in order to identify additional types of content objects associated with users. 
	One would have been motivated to make this modification as Selekman describes various types of content objects at (Selekman:[0032], textual data, photos, videos, music) and sentiment analysis of content objects based on words, punctuation, ideograms in addition to analysis of audio, facial recognition and emotion see ( Selekman: [0043]). As such, converting artifacts (content objects) to text using automatic speech recognition would provide an additional type of natural language tool to assist in the performance of sentiment analysis and based on user sentiment related to content objects provide user recommendations of these objects as described at (Selekman: [0045]).

	Selekman and Bostick do not explicitly teach “and detect emotional and language tones” and  “determining a sentimentality score based on the relationship, the sentimental characteristics and the user responses”. Hadi does each this limitation at Hadi: [0062] With reference to FIG. 2B, a sentiment analysis method can include receiving document, the document having text data and for each of the documents: representing at least part of the document's text data in a multi-dimensional vector space to produce vectorized text data, applying a neural network to the vectorized text data to calculate a sentiment score, and determining 228 a sentiment score for an entity based at least in part on the sentiment scores for the plurality of documents, [0068], as sentiment features, sentiment score. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman and Bostick receiving documents and user document interaction by utilizing the sentimentality score of Hadi to identify subject matter and user sentiment related to the documents. One would have been motivated to make this modification because Selekman and Bostick describes receiving documents and scoring documents based on interactions with the user at [Selekman:0044]. As such, providing a sentimentality score it would provide a means to determine a sentiment score for a user based on the sentiment score of the documents (see Hadi: [0062]).

Selekman and Bostick and Hadi do not explicitly teach based on determining that the sentimentality score is above a threshold value, triggering an archiving policy to 1avoid an unintentional deletion of the artifact. Chandrasekaran does teach this limitation at Chandrasekaran:[0002] an ingestion content recommendation engine is periodically or manually triggered to process user interactions … find and filter relevant content in one or more content sources (e.g., enterprise content management or knowledge management system repositories) that will improve the quality of the answer, and to recommend the resulting content for ingestion into the knowledge database corpus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selekman and Bostick and Hadi system of receiving documents, user document interaction and sentimentality scoring with triggering an archiving policy to manage the storage of the received documents. One would have been motivated to make such a modification in order to manage documents that have a particular sentimentality to the user and reduce storage.
As per claim 9, same as claim arguments above and Selekman teaches:
wherein the artifact is selected from a group consisting of a text message, a video message, an image, a voice recording, and an email (Selekman: Abstract: as analyzing text, audio, or visual content, [0068], email server).

 As per claim 10, same as claim arguments above and Selekman teaches:
wherein the relationship of the artifact to the user is determined based on a social network profile of the user (Selekman: [0033], user profile stores storing user profiles. A user profile may include, for example, biometric information, demographic information, behavioral information, preferences, interests related to categories. A connection store includes defined connections between users and content).
As per claim 11, same as claim arguments above and Hadi teaches:
 wherein analyzing the artifact to determine sentimental characteristics is further based on a trained deep convolutional neural network (Hadi: [0062], receiving document, the document having text data and for each of the documents: representing at least part of the document's text data in a multi-dimensional vector space to produce vectorized text data; applying a neural network to the vectorized text data to calculate a sentiment score).

As per claim 12, same as claim arguments above and Selekman teaches:
wherein determining the responses of the user to the artifact further comprises:
recording the user responses using internal or external components of a computing device and analyzing the recorded user responses as artifacts using the trained deep convolutional neural network (Selekman:[0041], as analyzing interactions by the user with regard to the content object associated with the user. For, example posting a comment on a post).


As per claim 13, same as claim arguments above and Chandrasekaran teaches:
wherein triggering the archiving policy saves the artifact in a backup cloud (Chandrasekaran: [0002], as cloud based repository).

As per claim 14, same as claim arguments above and Hadi teaches:
 wherein determining the sentimentality score based on the relationship, the sentimental characteristics and the user responses further comprises: converting the relationship, the sentimental characteristics and the user responses into numerical values using conversion table and determining the sentimentality score by adding the numerical values multiplied by a specific weight (Hadi: [0033], as applying weights to score features, [0068], as sentiment evolution chart represents sentiment score on a scale of -1 to 1 ).
Claims 15-20 are rejected based on the same rationale as claims 1-6 above.

Response to Arguments

Applicant's arguments filed July 12, 2022 have been fully considered but they are not fully persuasive.
The reply filed on March 11, 2022 and July 12, 2022 were not fully responsive to the prior Office action (dated 4/22/2022) because of the following omission(s) or matter(s): The Applicant did not respond to the rejection of  Claims 15-20  under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See 37 CFR 1.111.  Examiner suggests adding “non-transitory”.  Please respond in the next Office Action.
 
Claims 1-20 were rejected under 35 U.S.C. 101 for being directed to 
an abstract idea without significantly more. 
Applicant cites “under MPEP 2106.04(a)(2) section III. Mental Processes the manual states that “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the “claim limitations” and refers to a data encryption example. The Applicant further cites MPEP 2106.04(a)(1) gives a hypothetical example of claim that does not recite an abstract idea -“a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set” and further refers to MPEP 2106.05(a) indicating an examiner should consider improvement to the functioning of a computer or other technology or technical filed at Step 2A Prong Two and Step 2B and thus would not be an abstract idea.

Applicant states, amended independent claim 1 incorporates an artifact that “is  related to a user multimedia or communication data stored on a computing device”, “automatic speech recognition” component, “a tone analyzer to determine sentimental characteristics of the artifact” that uses  and “neural networks and logics that perform linguistic analysis and detect emotional and language tones”. 
Applicant states “the specification in paragraph [0033] gives an exact embodiment of such a tone analyzer — “The IBM Watson™ Tone Analyzer’. Similar to “specific data encryption method for computer communication involving a several-step manipulation of data” current invention converts audio into text and then extracts emotional and language tones into an array of values and thus, analogous to the example is a “several-step manipulation of data” and, thus, cannot practically be performed in the human mind because the human mind does not convert audio into text, does not use neural network and tone analyzer that extracts emotions and tones into numerical values using a neural network”. 
In response, it is noted that the features upon which applicant relies (i.e., converts audio into text and then extracts emotional and language tones into an array of values and extracts emotions and tones into numerical values using a neural network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification at [0033] indicates the sentiment may be scored in a similar way as the IBM Watson Tone Analyzer  and indicates it uses neural networks and logics to perform the analysis and detect emotional and language tones in written text. The specification does not provide a clear definition of the tone analyzer and is not a limiting definition. 
The claims recite a mental process which can be done in the mind . Implementing this in a computer or software such as the use of  neural networks does not preclude the limitations of the claim as reciting an abstract idea.
Applicant argues MPEP 2106.04(a)(1) states that training a neural network is not an abstract idea and current invention uses the trained neural network to evaluate the “emotional and language tones” and analogous to training do not recite an abstract idea. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. 
MPEP 2106.04(a)(1) describes hypothetical examples of claims that do not recite (set forth or describe) an abstract idea to include for example,  “vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set”.
Examiner finds the claimed “using neural networks that perform linguistic analysis and detect emotional and language tones” are not analogous to the example of training a neural network as described in 2106.04(a)(1) as the example describes actually training the neural network whereas the claim recites using the neural network.  The steps recited at a high level of generality and merely used computers as a tool to perform the processes.
See MPEP 2106.04 a(2) IIIc 
A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

Applicant argues current invention enables a user or system to avoid accidental or systematic deletion of the artifacts when they are not used  for an extensive period of time and thus are an improvement in the functioning of the computer. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies on to prevent the artifacts from deletion due to unused over a time period are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues neither the Selekman, Hadi nor Chandrasekaran references disclose “converting the artifact to text using automatic speech recognition”, “analyzing the text by a tone analyzer to determine sentimental characteristics of the artifact, wherein the tone analyzer uses neural networks and logics that perform linguistic analysis and detect emotional and language tones”, and “triggering an archiving policy to avoid an unintentional deletion of the artifact” language.
	Applicant’s arguments with respect to claim(s) have been considered. Based on Applicant’s arguments and newly amended claims a new grounds for rejection has been applied. See rejection above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday, 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 27, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167